Per Curiam:
The appellants contend that the interlocutory judgment deprives them of their right to the royalties under the lease of 1892 and the lease of 1910. The respondent Northern Ore Company disclaims any right to such royalties. The interlocutory judgment is silent or at least indefinite on that point. To obviate the obscurity it should be modified by inserting the following provision: “ Nothing herein contained shall be construed to deprive the appellants of any of the royalties under the lease of 1892 or the lease of 1910, the respondent Northern Ore Company not claiming any interest in such royalties but only an interest in the fee of such of the minerals covered by said leases as may remain after the expiration thereof.” Such of the other questions raised by the appellants as were not decided by this court on the former appeal [194 App. Div. 827] have been carefully examined and found to be without merit. The interlocutory judgment should be modified as above indicated and as so modified affirmed, with costs to the respondent Northern Ore Company against the appellants. Cochrane, P. J., Hinman, Hasbrouck and McCann, JJ., concur; Van Kirk, J., not sitting.